THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH SUCH ACT AND
LAWS.


 
PROMISSORY NOTE


December 27, 2007


In consideration for a series of loans made and to be made by Bonnie Septimus
and/or her designees (the “Payee”) to SENTRA CONSULTING CORP., a Nevada
corporation (the “Maker”), of up to an aggregate of One Hundred Thousand Dollars
and 00/100 ($100,000; the “Principal Amount”), Maker promises to pay the Payee,
on or before January 31, 2008 (the “Payment Date”), the Principal Amount and all
interest accrued thereon as provided herein.


Interest shall accrue on the unpaid balance of the Principal Amount at a rate of
twelve percent (12%) per annum (the “Interest Rate”). All interest payable
hereunder shall be computed on the basis of actual days elapsed and shall be due
and payable on the Payment Date.


Maker shall have the right to prepay all or any portion of the outstanding
Principal Amount and accrued interest thereon at any time without penalty or
premium. All payments hereunder when paid shall be applied first to the payment
of all accrued interest and the balance shall be applied to principal.


At any time, Payee shall have the right to convert all or any portion of the
outstanding Principal Amount and accrued interest thereon into shares of Maker’s
Series A Convertible Preferred Stock under the terms and provisions as set forth
in the Certificate of Designation for the Series A Convertible Preferred Stock.


Notwithstanding any provision contained herein, the total liability of Maker for
payment of interest pursuant hereto, including late charges, shall not exceed
the maximum amount of such interest permitted by law to be charged, collected,
or received from Maker, and if any payments by Maker include interest in excess
of such a maximum amount, Payee shall apply such excess to the reduction of the
unpaid principal amount due pursuant hereto, or if none is due, such excess
shall be refunded.


1.    Events of Default. In case one or more of the following events (each, an
“Event of Default”) (whatever the reason for such Event of Default and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body) shall have occurred and
be continuing:
 

--------------------------------------------------------------------------------




a.    Default in the payment, when due or declared due, of any principal or
interest payments hereunder.


b.    Maker makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent, acquiescence or action, a trustee,
receiver or other custodian is appointed for Maker; or for a substantial part of
the property of Maker; or any bankruptcy, reorganization, debt arrangement or
other proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is authorized or instituted by, or instituted against,
Maker; or any warrant of attachment or similar legal process is issued against
any substantial part of the property of Maker.


then, in each case where an Event of Default occurs, the Payee, by notice in
writing to Maker shall inform Maker of such Event of Default and if such default
is not cured within ten business days from the date such notice is received by
Maker, then Payee, may, at its option, declare the outstanding Principal Amount
to be due and payable immediately, and upon any such declaration the same shall
become immediately due and payable.


2.    Representations of Payee. The Payee hereby acknowledges, represents and
warrants to, and agrees with, the Maker as follows:


a.    The Payee is executing the transactions contemplated by this Note, for her
own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution, or fractionalization
thereof, in whole or in part, and no other person has a direct or indirect
beneficial interest in this Note or any portion thereof. Further, the Payee does
not have any contract, undertaking agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to the Note, in whole or in part.


b.    The Payee is executing the transactions contemplated by this Note as a
result of, or subsequent to, any advertisement, article, notice, or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation of a subscription by a person other than the officers of the Maker.


c.    Payee understands that neither this Note, the Series A Convertible
Preferred Stock nor the shares of common stock of the Maker to which said
preferred stock is convertible into (any of the Note, said preferred stock or
said common stock shall hereinafter be referred to as the “Securities”) has been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or registered or qualified under any the securities laws of any state or other
jurisdiction, and is a “restricted security,” and cannot be resold or otherwise
transferred unless it is registered under the Securities Act, and registered or
qualified under any other applicable securities laws, or an exemption from such
registration and qualification is available.
 
2

--------------------------------------------------------------------------------




d.    Payee is an “accredited investor” as that term is defined in Rule 501 of
the General Rules and Regulations under the Securities Act by reason of Rule
501(3).


e.    Payee is (i) experienced in making investments of the kind described
herein and related documents, (ii) able, by reason of the business and financial
experience of its officers (if an entity) and professional advisors (who are not
affiliated with or compensated in any way by the Maker or any of its affiliates
or selling agents), to protect her own interests with respect to the Securities,
and (iii) able to afford the entire risk of loss of her investment in the
Securities.


f.    Payee has the financial ability to bear the economic risk of her
investment in the Securities, has adequate means for providing for his current
needs and personal contingencies and has no need for liquidity with respect to
any investment made pursuant to this Note. Payee has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the prospective investment in the Securities.


g.    Payee has reviewed or received copies of all reports and other documents
filed by Maker with the Securities and Exchange Commission and any other
documents or information requested by Payee. 


h.    Other than as set forth herein, Payee is not relying upon any other
information, representation or warranty by Maker, or any officer, employee,
agent or affiliate of Maker in determining to invest in the Securities.  Payee
has consulted, to the extent deemed appropriate by Payee, with the Payee’s own
advisers as to the financial, tax, legal and related matters concerning the
transactions contemplated by this Note and on that basis believes that such
transactions are suitable and appropriate for Payee.


3.    Miscellaneous.


a.    This Note shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the Maker and Payee.


b.    All notices, requests, claims, demands and other communications given or
made pursuant hereto shall be in writing and shall be deemed to have been duly
given if delivered in person against written receipt, by facsimile transmission,
overnight courier prepaid, or mailed by prepaid first class registered or
certified mail, postage prepaid, return receipt requested to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section):
 
3

--------------------------------------------------------------------------------




If to the Maker:


Sentra Consulting Corp.
15 Hoover Street
Inwood, New York 10096
Telecopy: (516) ___________
 
 
If to Payee:


Bonnie Septimus
____________________
____________________
Telecopy: (516) ___________


All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt or (iv) if delivered by mail in the manner described
above to the address provided in this Section, be deemed given on the earlier of
the third business day following mailing or upon receipt.


c.    This Note is to be governed by and construed in accordance with the laws
of the State of New York. In any action brought under or arising out of this
Note, the Maker hereby consents to the in personam jurisdiction of any state or
federal court sitting in New York, New York, waives any claim or defense that
such forum is not convenient or proper, and consents to service of process by
any means authorized by New York law.



 
SENTRA CONSULTING CORP.




By:  /s/ David Neuberg_____
Name: David Neuberg
Title: President and Chief Executive Officer
 


By:  /s/ Bonnie Septimus___
Bonnie Septimus

 
4

--------------------------------------------------------------------------------



